DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 02/25/2021 is/are being considered by the examiner.
Claims 1-4, 7-9, 11-17 are pending:
Claims 5, 6, 10 are canceled


Response to Arguments
	Applicant’s Terminal Disclaimer filed on 02/25/2021 was Disapproved on 02/28/2021, and thus is not persuasive to overcome the double patenting rejection. 
Amendment to claim 1 overcomes the double patenting rejection of record regarding claim 1, 2, 3, 4, 7. 
Double patenting rejection of record of claims 11, 12, 13, 14 are maintained.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are partially persuasive. Some of the 35 USC 112b rejections of record has been withdrawn and others have been maintained. See section below for details.



Applicant’s arguments and/or amendments, with respect to 35 USC 102 and 103 art rejections based upon Nakaoka (JP 2006009699) have been fully considered and are persuasive.  The 35 USC 102 and 103 art rejections of record has been withdrawn. 
Applicant’s arguments, pages 8-14, directed towards the limitations  “the leading edge portion comprising a first step immediately adjacent a second step and the second step immediately adjacent a third step along a length of the leading edge portion;” and the structural impact of that limitation onto the functional limitation “and the first step, the second step, and the third step are each configured to create a vortex through the immediately adjacent configuration of the first step, the second step, and the third step.” was persuasive.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/02/2021 is/are being considered by the examiner.
The office explicitly notes that presumed US Patent references 1-8 were not included in the IDS dated 03/02/2021 that was received by the office, as the presumed page 1 of the IDS was not provided. The office has considered the IDS to the extent that the IDS was provided.
US Pat. Ref 12 was not considered as US 8,579,588 was invented by Boyd not Sandin, and therefore the office is not certain as to the proper reference that should be considered.
FOR Ref 1 was not considered as the FOR reference itself was not provided, as only a translation of the specification was provided.
The office suggests Espacnet as a potential location to obtain a PDF of many foreign references.
FOR Ref 2 was not considered as the FOR reference itself was not provided, as only a Google Patents printout of the specification and claims were provided.
The office suggests Espacnet as a potential location to obtain a PDF of many foreign references.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim 11, 12, 13, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 9, 10, 11 of U.S. Patent No. 10,428,831, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Claim 11 is merely a rewording of Claim 8 of Patent 10,428,831 with the underlined limitations below removed, and the modification of the italic limitation.
The office notes that the amended language of “a top surface” in instant claim 11 is an implicit structure to the three-dimensional body portion of the patent claim language.
Instant Application 16/569,010
Patent 10,428,831
Claim 11
Claim 8
A fan blade comprising: 

a body portion having a hub side, an exterior side, a top surface, and a leading edge portion measurable along a longitudinal edge of the fan blade; 

a tail portion measurable along a trailing edge portion of the fan blade; the body portion having a width measureable between the leading edge portion and the trailing edge portion; 

a leading edge comprising a plurality of steps along a length of the leading edge, wherein each step decreases in a width edge of the fan blade 

each of the first step, the second step, and third step include a straight portion, wherein the first step straight portion, the second step straight portion and the third step straight portion are parallel to each other; 


the first step including a first air contact surface, the second step including a second air contact surface, and the third step including a third air contact surface, wherein the first air contact surface of the first step, the second air contact surface of the second step, and the third air contact surface of the third step are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the first step, the second step, and the third step are each configured to create a vortex.


a body portion having a hub side, an exterior side, a leading edge portion measurable along a longitudinal edge of the fan blade; 


a tail portion measurable along a trailing edge portion of the fan blade; the body portion having a width measureable between the leading edge portion and the trailing edge portion; 

a leading edge comprising three steps along a length of the leading edge, wherein each step decreasing in a width edge of the fan blade 

each step is configured such that a ratio of a length of each step is proportional with respect to the length of the leading edge each of the first step, the second step, and third step include a straight portion positioned parallel to the longitudinal edge of the fan blade: and 

the first step including an air contact surface, the second step including an air contact surface, and the third step including an air contact surface, wherein the air contact surface of the first step, the air contact surface of the second step, and the air contact surface of the third step are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and 

the first step, the second step, and the third step are each configured to create a vortex.

Claim 9
The fan blade of Claim 11, wherein the body portion is aluminum.
The fan blade of claim 8, wherein the body portion is aluminum.
Claim 13
Claim 10

The fan blade of claim 9, wherein the leading edge is made of a material, from the group consisting of fiberglass, graphite, composite plastic material, extruded polymer material, carbon fiber, or high-impact polystyrene.
Claim 14
Claim 11
The fan blade of Claim 13, wherein a ratio of a width of the first step, the second step, and the third step are proportional along the leading edge.
The fan blade of claim 10, wherein a ratio of a width of the first step, the second step, and the third step are proportional along the leading edge.



Claim Interpretation – Language
	The term “aligned” based off the root word “align” is understood to require abutting alignment; Merriam-Webster: https://www.merriam-webster.com/dictionary/aligned. 


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L8, amend “a first length” in order to improve clarity
L11, amend “a second length” in order to improve clarity
L13, amend “the first step straight surface [[of the first step]]” to improve clarity and use a consistent style of referencing structure
L15, amend “a third length” in order to improve clarity
Claim 3
L4, recitation “overall width” appears to potentially be a typo caused by a lack of amendment, due to a comparison relative to the language of claim 17 and applicant’s remarks page 8 dated 02/25/2021.
In the event that the claim construction was intentional, the office withdraws the instant objection.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 7, 9, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
L1, amend “each of the plurality of fan blades” in order to correct antecedent basis
Claim 7
Preamble, “of Claim 6” renders the claim indefinite, as the metes and bounds of the claim are unknown, as Claim 6 has been canceled and therefore it is not known the proper dependency of instant claim 7.
Claim 9
L5, amend “each of the plurality of fan blades.” in order to correct antecedent basis
Claim 11
L11, limitation “the first step” and “the second step” lack antecedent basis
L11, limitation “and third step” lacks antecedent basis term
Claims dependent on a rejected claim are rejected based on dependency.


Allowable Subject Matter
Claim 1-4, 7-9, 11-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), Double Patenting, and formal matters, as set forth in this Office action.
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of claim 1, and in particular the limitation “the leading edge portion comprising a first step immediately adjacent a second step and the second step immediately adjacent a third step along a length of the leading edge portion; … the first step, the second step, and the third step are each configured to create a vortex through the immediately adjacent configuration of the first step, the second step, and the third step.” in combination with the remaining limitations of the claim.
Claim 11
The prior art of record fails to anticipate or render obvious the limitations of claim 11, and in particular the limitation “wherein the first air contact surface of the first step, the second air contact surface of the second step, and the third air contact surface of the third step are aligned in a plane formed by a chord direction of the fan blade and a non-axial transverse direction of the fan blade; and the first step, the second step, and the third step are each configured to create a vortex.” in combination with the remaining limitations of the claim.
Claims 2-4, 7-9, 12-17

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747